Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 21, 2020

The Court of Appeals hereby passes the following order:

A21D0019. AUDREY H. G. BROOKS v. BROOKFIELD APARTMENT
    HOMES PM RESIDENTIAL MANAGEMENT.

      Brookfield Apartment Homes PM Residential Management filed a
dispossessory action against Audrey H. G. Brooks in magistrate court. The magistrate
court entered a writ of possession and judgment in favor of Brookfield Apartment
Homes. Brooks then filed this application for discretionary appeal.1 We lack
jurisdiction because this matter has not been reviewed by the state or superior court.
      As a general rule, “[t]he only avenue of appeal available from [a] magistrate
court judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo
appeal to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406
SE2d 225) (1991); see OCGA § 15-10-41 (b). If a party is aggrieved by the ruling of
the state or superior court, that party may then seek discretionary review in this Court.
See OCGA § 5-6-35 (a) (1), (11). However, this Court may only address magistrate
court matters that already have been reviewed by the state or superior court. See
Westwind Corp. v. Washington Fed. Savings & Loan Assn., 195 Ga. App. 411, 411
(1) (393 SE2d 479) (1990). Nothing in the application materials shows that the
magistrate court’s order has been reviewed by a state or superior court. Accordingly,
we lack jurisdiction to consider Brooks’s application for discretionary appeal, which
is hereby DISMISSED.



      1
         Brooks filed her discretionary application in the Supreme Court, which
transferred the matter to this Court. See Case No. S20D0429.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/21/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.